Citation Nr: 0019436	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of initial evaluation for hepatitis B, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953 and from July 1956 to March 1959.

This appeal arises from a rating decision in June 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
hepatitis B and assigned a noncompensable (zero percent) 
evaluation.  In June 1994, the veteran entered a notice of 
disagreement with the rating assigned; in July 1994, the RO 
issued a statement of the case regarding the initial 
assignment of rating; and on a VA Form 9, received in August 
1994, the veteran entered a substantive appeal with regard to 
the rating assigned to service-connected hepatitis B, thus 
perfecting an appeal to the Board.  An August 1996 rating 
decision on appeal granted a 10 percent disability rating, 
effective from August 1993.  

The record does not indicated that the veteran has indicated 
that he is satisfied with a 10 percent evaluation or has 
withdrawn his perfected appeal to the Board.  The United 
States Court of Appeals for Veterans Claims has held that, 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  During the entire pendency of the claim, the veteran's 
service-connected hepatitis has been productive of not more 
than demonstrable liver damage with mild gastrointestinal 
disturbance.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for hepatitis B, for any time during the pendency 
of the claim, are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.114, Diagnostic 
Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected PTSD 
that is plausible.  With regard to initial ratings, an appeal 
from an award of service connection and initial rating is a 
well-grounded claim as long as the rating schedule provides 
for a higher rating and the claim remains open.  See Shipwash 
v. Brown, 
8 Vet. App. 218, 224 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

Factual Background

Service medical records reveal that in 1952 the veteran was 
hospitalized for two months with infectious hepatitis due to 
filtrable virus.  There was no further treatment in service.

An October 1993 private outpatient treatment record notes a 
history of hepatitis B and chem profiles, which indicated no 
ongoing transaminates.
 
At a March 1994 VA alimentary examination, the veteran 
related that the last week of his hospitalization for 
hepatitis resulted in surgery for a ruptured appendix.  He 
complained of nausea, vomiting, gold-colored urine, and 
intolerance to greasy foods, which seemed to stop in his 
esophagus and occasionally resulted in emesis.  The 
examination disclosed no abdominal tenderness, ascites or 
organomegaly.  The veteran's throat and bowel sounds were 
normal.  There was no evidence of malnutrition or anemia. The 
veteran's weight was stable and there was no generalized 
weakness.  No chronic residuals of hepatitis were shown.  An 
abdominal CT scan indicated hepatitis, but not hepatitis B.  
The hepatitis B surface antigen was negative, while the 
hepatitis B core antibody and the hepatitis B surface 
antibody were positive.  The diagnoses were dysphagia of 
unknown cause and status post hepatitis B, slightly 
disabling.

Based on that examination, in a June 1994 rating decision, 
the RO granted service connection for hepatitis B and 
assigned a noncompensable rating, effective August 1993.

An April 1996 private outpatient treatment record indicates 
an increase in nausea, vomiting and pain, which precipitated 
a return to the emergency room.  The veteran had no 
tenderness over his liver at that time, although the 
emergency room record noted that he appeared to have some 
inflammation of the liver.  The impression was possible 
hepatitis.

At a July 1996 VA examination, the veteran complained of some 
fatigue, malaise,  and generalized weakness and moderate pain 
on his right side, which he attributed to his liver.  The 
examiner observed that the veteran was not jaundiced, icteric 
or in acute distress.  There was no demonstrable abdominal 
tenderness to palpation nor flank tenderness.  His liver was 
2 centimeters (cm) below the right costal margin.  The 
veteran had no splenomegaly, ascites, palmar erythema, spider 
angiomata, nausea, vomiting, food intolerance, or anorexia.  
Liver function test results indicate some mild elevation in 
ALT (46), LDH (192), with no gross abnormalities noted.  The 
veteran appeared to have good synthetic function as his PT 
and PTT were normal and his albumin was 4.3.  His total 
protein was up slightly at 8, but the globulin gap was only 
3.7.  His platelet count was 107,000.  The examiner noted 
that it was possible the veteran had some portal hypertension 
from his hepatitis causing hypersplenism and a low platelet 
count.  The examiner indicated that the veteran's flank pain 
probably was not related to his liver.  The diagnosis was 
chronic persistent hepatitis, the etiology of which appeared 
to be hepatitis B.  No dietary restriction or other 
therapeutic measures were recommended.

Based on that VA examination, in an August 1996 rating 
decision, the RO increased the initial evaluation to 10 
percent disabling.  Subsequent requests for increased ratings 
were all denied.  

At a December 1996 VA examination, the veteran reported 
intermittent weakness and nausea with abdominal pain on the 
right side.  He said that he avoided fatty foods.  The 
examiner observed very mild tenderness on palpation in the 
very lateral portion of the right upper quadrant.  There was 
no hepatosplenomegaly.  An abdominal ultrasound report shows 
the liver was of normal echotexture and measured 
approximately 15 cm in length -- upper limits of normal 17.  
There was no indication of cirrhosis of the liver based on 
previously done biopsy, ultrasound or CT scan.  The 
impression was an essentially negative examination except for 
a small cyst in the upper pole of the left kidney.  The 
patient's laboratory results were not suggestive of active 
hepatitis, as there was no significant rise in liver enzymes.  
 
VA outpatient treatment records show complaints of emesis and 
eructation in 1997.   

At a November 1997 VA examination, the veteran denied any 
nausea, vomiting, distention, abdominal pain, hematemesis or 
melena. He complained of daily fatigue and depression.  The 
examiner observed that there was no history of malabsorption, 
malnutrition or steatorrhea and no evidence of muscle 
wasting, collateral abdominal circulation and pain or 
tenderness upon examination.  The liver was approximately two 
fingerbreadths below the costal margin.  There was no 
evidence of bilirubin in the urine.  The diagnosis was 
history of hepatitis B with no evidence of any hepatitis or 
liver dysfunction at that time.  The examiner indicated the 
veteran had normal liver function.

In an April 1998 Substantive Appeal, the veteran contended 
that his symptoms, especially bouts of gastrointestinal 
disturbance, fatigue and mental depression, had escalated to 
the point that he had not worked for more than a year, even 
on a part-time basis.  He complained that his stomach 
enlarged from 34 to 38 inches in two months and that he had 
uncontrollable bouts of regurgitation and a diminished 
ability to eat.  He stated that he took sedative medication 
to keep the vomiting down and had adhered to the dietary 
instructions he was given.

At an August 1998 hearing, the veteran and his wife testified 
that his most severe symptoms were fatigue and abdominal 
enlargement associated with his service-connected hepatitis.  
The veteran testified that his weight had remained at about 
165 pounds for the past several years.

At a December 1998 VA examination, the veteran reported 
intermittent nausea and vomiting several times a week, 
intermittent diarrhea and constipation with occasional dark- 
and light-colored stools.  Except for high cholesterol of 253 
and a low WBC of 4.2, the veteran's blood tests were normal 
and indicated no abnormal liver functions.  The diagnosis was 
mild chronic low-grade hepatitis, secondary to previous viral 
infection.

Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 
  
In determining the evaluation for hepatitis, consideration is 
given to evidence of liver damage as shown by liver function 
tests and the frequency and severity of episodes of 
gastrointestinal disturbances, fatigue, and mental 
depression.

Hepatitis is evaluated under 38 C.F.R. § 4.115, Diagnostic 
Code 7345.  A noncompensable evaluation is warranted when the 
hepatitis is healed and nonsymptomatic and a 10 percent 
rating is appropriate with demonstrable liver damage with 
mild gastrointestinal disturbance.  A 30 percent evaluation 
is warranted for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures. 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (1999).

The record indicates that the veteran's hepatitis has 
resulted in mild gastrointestinal impairment.  The Board 
notes there is no medical evidence of complaints, findings, 
or treatment for fatigue or anxiety that were attributed to 
residuals of the veteran's previous hepatitis.  Although 
examination and medical reports have documented complaints of 
fatigue and malaise in recent years, this appears from the 
record to be due to the veteran's gastroesophageal reflux 
disease (GERD), rather than to his previous hepatitis.  While 
the veteran has indicated that he has difficulty digesting 
fatty foods and is on a restricted diet, the record does not 
show that he has been advised by any physician to adhere to 
any dietary restrictions for his hepatitis.  Nor does the 
record reflect that any other therapeutic measures have been 
employed to treat symptoms related to his hepatitis.  
Further, except for high cholesterol, no blood/liver function 
test has shown any abnormal liver function in many years.

The Board finds that the residuals of the veteran's hepatitis 
are manifested only by intermittent episodes of 
gastrointestinal disturbance and that the criteria for an 
evaluation greater than the currently assigned 10 percent 
evaluation have not been met at any time since the effective 
date for the grant of service connection.  A 30 percent 
evaluation is not warranted because the medical findings do 
not demonstrate minimal liver damage coupled with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency necessitating dietary restriction or 
other therapeutic measures.  The Board concludes that a 
rating for residuals of hepatitis in excess of 10 percent is 
not warranted for any time during the pendency of the claim 
time.  Inasmuch as the preponderance of the evidence is 
against an initial rating in excess of 10 percent, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
hepatitis has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The appeal of the initial determination of disability rating 
for hepatitis B is denied


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

